
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 119
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2009
			Mr. Clay (for himself
			 and Ms. Fudge) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United States Postal Service should issue a postage stamp in commemoration of
		  Carl B. Stokes.
	
	
		Whereas Carl B. Stokes was a political pioneer and a
			 crusader for civil rights;
		Whereas Carl B. Stokes was born in Cleveland, Ohio, on
			 June 21, 1927, to Charles Stokes, a laundry worker, and Louise Stokes, a
			 domestic cleaning woman;
		Whereas Carl B. Stokes was raised in the Outhwaite Homes,
			 Cleveland’s first federally funded housing project;
		Whereas in 1944, Carl B. Stokes dropped out of East
			 Technical High School and enlisted in the United States Army, from which he was
			 honorably discharged in 1947, and, at age 20, he returned to, and subsequently
			 graduated from, East Technical High School;
		Whereas Carl B. Stokes earned a bachelor’s degree from the
			 University of Minnesota in 1954 and graduated from Cleveland-Marshall Law
			 School with a Doctor of Laws degree in 1956;
		Whereas Carl B. Stokes was admitted to the Ohio Bar and
			 became an assistant city prosecutor for Cleveland, Ohio;
		Whereas Carl B. Stokes’s accomplishments included several
			 first’s for an African-American: specifically, in addition to being the first
			 Black mayor of a major American city, he was the first African-American ever to
			 be directly elected to all 3 branches of Government;
		Whereas in November 1962, Carl B. Stokes became the first
			 Black Democrat ever to be elected to the Ohio General Assembly;
		Whereas, on November 13, 1967, Carl B. Stokes received
			 international attention when he was sworn in as Mayor of the City of Cleveland,
			 and, since Cleveland was only 37 percent Black at that time, it also marked the
			 first time that an African-American was elected mayor of a predominantly White
			 major city in the United States;
		Whereas in that election, Clevelanders chose Carl B.
			 Stokes, the grandson of a slave, over Seth Taft, the grandson of a United
			 States president;
		Whereas subsequently, Carl B. Stokes was asked by the
			 White House to represent the United States on goodwill trips to Europe, in
			 which capacity he was received by many heads of state, including nations with
			 which relations were strained at the time, such as Romania and Yugoslavia; he
			 was also sent to the Caribbean, on missions to Puerto Rico, the Bahamas,
			 Barbados, and Trinidad;
		Whereas the election of Carl B. Stokes as America’s first
			 Black mayor of a major American city was the impetus and inspiration for Black
			 political aspiration all over the Nation;
		Whereas Carl B. Stokes’s pioneering political achievement
			 in a predominantly White city caused Blacks in a number of other major cities,
			 including New York, Chicago, Los Angeles, Philadelphia, and Atlanta, to believe
			 that if Carl B. Stokes could be elected mayor of Cleveland, they too could be
			 elected mayor of their city, which, in fact, proved to be the case;
		Whereas in 1970, the 15,000 member National League of
			 Cities, composed of mayors and other local officials from throughout the
			 Nation, unanimously voted Carl B. Stokes president-elect of their
			 organization—the first Black official ever to hold that office;
		Whereas after completing 2 terms as mayor, Carl B. Stokes
			 decided to end his political career and begin a new one in broadcast
			 journalism;
		Whereas in April 1972, Carl B. Stokes became the first
			 Black anchorman to appear daily on a television news program in New York City,
			 at the National Broadcasting Company’s flagship station, WNBC–TV;
		Whereas in September 1980, after 8 years as an Emmy
			 award-winning broadcast journalist, Carl B. Stokes returned to Cleveland to the
			 practice of law, and became the first Black lawyer to serve as general counsel
			 to a major American labor union—the United Auto Workers, Regions 2 and
			 2A;
		Whereas, on November 8, 1983, Carl B. Stokes was elected
			 Judge of Cleveland Municipal Court, Ohio’s largest court;
		Whereas a few weeks later, on December 22nd, his 12
			 colleagues elected him Administrative Judge of the Court, and on January 9,
			 1984, his fellow judges elected him as their Presiding Judge;
		Whereas never before had a freshman judge been elected
			 both Administrative Judge and Presiding Judge of the Cleveland Municipal
			 Court;
		Whereas, on August 26, 1994, President William J. Clinton
			 appointed then-Judge Carl B. Stokes as Ambassador Extraordinary and
			 Plenipotentiary of the United States to the Republic of the Seychelles;
		Whereas while serving as Ambassador, Carl B. Stokes became
			 ill, returned to Cleveland, Ohio, and, on April 3, 1996, died;
		Whereas once a high school dropout, Carl B. Stokes
			 received honorary doctorate degrees from 14 colleges and universities around
			 the country, and served as a visiting lecturer at academic universities and
			 business institutions throughout the United States, Trinidad, Haiti, Puerto
			 Rico, the Bahamas, England, France, Germany, and Italy;
		Whereas in recognition of Carl B. Stokes’s extraordinary
			 achievements, Public Law 105–218, which was signed into law on August 7, 1998,
			 designated the United States courthouse in Cleveland, Ohio, as the Carl B.
			 Stokes United States Courthouse; and
		Whereas Carl B. Stokes remains one of the greatest
			 political leaders in American history; his feat of being elected America’s
			 first Black mayor of a major American city changed the landscape of politics in
			 this Nation and made him the first Black American to acquire the political
			 power to break down racial barriers and offer unprecedented opportunities for
			 minorities: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the United States
			 Postal Service should issue a postage stamp commemorating Carl B. Stokes;
			 and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
